Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of GROUP I in the reply filed on 10/31/2022 is acknowledged.  Claims 109-113 have been withdrawn from further consideration and claims 103-108, 114-119 are pending for examination.

Information Disclosure Statement
In the IDS filed 11/5/2021, reference number 101 (US 2009171456) under the list for US Publications has not been considered as this is not a valid US Publication number.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 103, 104, 106-108, 114-116, 118 and 199 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Quill et al (US 2011/0245911).
Quill et al discloses the following limitations:
Claim 103. A heart valve repair device (500), comprising: a support (510) configured to extend through a native annulus of a native heart valve (Fig. 20; [0063]), wherein the support comprises an upstream portion (right side 512 as seen in Fig. 21) and a downstream portion (left side 514 as seen in Fig. 21) ([0062], [0068]); an annular expandable retainer (530 + 540) extending from the upstream portion of the support, wherein the annular expandable retainer comprises a C-shaped (each one of end loop on 540 in contact with spring 530; wherein this end loop is the equivalent of end loop 148 in Fig. 1) cross-section that is open inwardly (Fig. 21 and more specifically in Fig. 2, it can be seen the loop is not a closed circle, rather the end of the wire hooks back to form the loop and therefore creates a C-shape with the opening pointed inwardly; see annotated figure below) ([0062], [0068], [0069]); and an arm (590) extending from the downstream portion of the support, wherein the arm is capable of reaching behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support (arm 590 is connected to support 510 via a pivotable/rotatable loop, wherein this loop is structurally the equivalent of loop 146 labeled in Fig. 1, this loop allows for rotation of arms 540 against support 510 and thus with the support 510 extending through the annulus as discussed in [0063], the downstream end of support 510 can extend into the ventricle and arms 590 can rotate upward such that a leaflet of the native heart valve can be sandwiched between the arm and the support).  Applicant is reminded claim 103 is directed to an apparatus claim and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, due to the pivoting/rotating ability of arm 590 of Quill et al, the structure of Quill et al is able to meet this functional limitation.

    PNG
    media_image1.png
    703
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    459
    564
    media_image2.png
    Greyscale

Claim 104. The heart valve repair device of claim 103, wherein the annular expandable retainer comprises a plurality of struts (540) configured into a C-shape (see annotated figure from claim 103; [0068], wire of arm 540 forms the open loop at the end having a C-shape).
Claim 106. The heart valve repair device of claim 103, wherein the heart valve repair device is configured to be implanted within or adjacent to a native mitral valve (406) (Figs. 19, 20; [0063], [0089], [0106]).
Claim 107. The heart valve repair device of claim 103, further comprising a plurality of arms (590) including the arm, each arm of the plurality of arms extending from the downstream portion of the support, wherein each arm is capable of reaching behind the leaflet or another leaflet of the native heart valve and sandwich the leaflet between the arm and the support.  Arm 590 is connected to support 510 via a pivotable/rotatable loop, wherein this loop is structurally the equivalent of loop 146 labeled in Fig. 1, this loop allows for rotation of arms 540 against support 510 and thus with the support 510 extending through the annulus as discussed in [0063], the downstream end of support 510 can extend into the ventricle and arms 590 can rotate upward such that a leaflet of the native heart valve can be sandwiched between the arm and the support.  Applicant is reminded claim 107 is directed to an apparatus claim and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, due to the pivoting/rotating ability of arms 590 of Quill et al, the structure of Quill et al is able to meet this functional limitation.
Claim 108. The heart valve repair device of claim 103, wherein the annular expandable retainer is configured to engage an inward-facing surface (atrial surface is being interpreted as the inward-facing surface as the mitral valve extends downward to allow flow from the atrium into the ventricle as is known in the art, therefore the atrial surface points downward and inward when the valve is opened to allow blood flow) of the native annulus and the support is configured to engage an inward facing surface of the leaflet downstream of the annulus ([0063], the upstream portion of support 510 including spring 530 is implanted on the atrial side of the mitral valve annulus with the remainder of support 510 extending through the annulus and thus capable of engaging the remainder of the inward facing surface of the leaflet downstream of the annulus).
Claim 114. A medical system (300; Figs. 3-17) for repairing a native heart valve (406) of a patient (Figs. 19, 20), the system comprising: a delivery catheter (350) extending from a proximal portion (362) controllable by a clinician to a distal portion (E) introducible into a vasculature of a patient ([0077]-[0080]); and a heart valve repair device (500)  positioned within the distal portion of the delivery catheter (Fig. 5; [0083]), wherein the heart valve repair device comprises: a support (510) configured to extend through a native annulus of a native heart valve (Fig. 20; [0063]), wherein the support comprises an upstream portion (right side 512 as seen in Fig. 21) and a downstream portion (left side 514 as seen in Fig. 21) ([0062], [0068]); an annular expandable retainer (530 + 540) extending from the upstream portion of the support, wherein the annular expandable retainer comprises a C-shaped (each one of end loop on 540 in contact with spring 530; wherein this end loop is the equivalent of end loop 148 in Fig. 1) cross-section that is open inwardly (Fig. 21 and more specifically in Fig. 2, it can be seen the loop is not a closed circle, rather the end of the wire hooks back to form the loop and therefore creates a C-shape with the opening pointed inwardly; see annotated figure from claim 103) ([0062], [0068], [0069]); and an arm (590) extending from the downstream portion of the support, wherein the arm is capable of reaching behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support (arm 590 is connected to support 510 via a pivotable/rotatable loop, wherein this loop is structurally the equivalent of loop 146 labeled in Fig. 1, this loop allows for rotation of arms 540 against support 510 and thus with the support 510 extending through the annulus as discussed in [0063], the downstream end of support 510 can extend into the ventricle and arms 590 can rotate upward such that a leaflet of the native heart valve can be sandwiched between the arm and the support.  Applicant is reminded claim 114 is directed to an apparatus claim and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, due to the pivoting/rotating ability of arm 590 of Quill et al, the structure of Quill et al is able to meet this functional limitation); wherein the delivery catheter is configured to deploy the heart valve repair device in a delivery configuration (Fig. 5) at the native annulus of the native heart valve when the heart valve repair device is in a delivery configuration ([0083]), wherein, when in an expanded configuration (Figs. 15-17), the annular expandable retainer is configured to engage an inward-facing surface (atrial surface is being interpreted as the inward-facing surface as the mitral valve extends downward to allow flow from the atrium into the ventricle as is known in the art, therefore the atrial surface points downward and inward when the valve is opened to allow blood flow) of the native annulus and the support is configured to engage an inward facing surface of the leaflet downstream of the annulus ([0063], the upstream portion of support 510 including spring 530 is implanted on the atrial side of the mitral valve annulus with the remainder of support 510 extending through the annulus and thus capable of engaging the remainder of the inward facing surface of the leaflet downstream of the annulus), and wherein the arm, when in the expanded configuration, is capable of extending behind the leaflet to sandwich the leaflet between the arm and the support due to the rotating/pivoting nature of arm 590 as discussed above.
Claim 115. The medical system of claim 114, wherein the native heart valve is a mitral valve (406) (Figs. 19, 20; [0063], [0089], [0106]).
Claim 116. The medical system of claim 114, wherein the annular expandable retainer comprises a plurality of struts (540) configured into a C-shape (see annotated figure from claim 103; [0068], wire of arm 540 forms the open loop at the end having a C-shape).
Claim 118. The medical system of claim 114, wherein the heart valve repair device is configured to be implanted within or adjacent to a native mitral valve (406) (Figs. 19, 20; [0063], [0089], [0106]).
Claim 119. The medical system of claim 114, comprising a plurality of arms (590) including the arm, each arm of the plurality of arms extending from the downstream portion of the support, wherein each arm is capable of reaching behind the leaflet or another leaflet of the native heart valve and sandwich the leaflet between the arm and the support.  Arm 590 is connected to support 510 via a pivotable/rotatable loop, wherein this loop is structurally the equivalent of loop 146 labeled in Fig. 1, this loop allows for rotation of arms 540 against support 510 and thus with the support 510 extending through the annulus as discussed in [0063], the downstream end of support 510 can extend into the ventricle and arms 590 can rotate upward such that a leaflet of the native heart valve can be sandwiched between the arm and the support.  Applicant is reminded claim 119 is directed to an apparatus claim and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, due to the pivoting/rotating ability of arms 590 of Quill et al, the structure of Quill et al is able to meet this functional limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 105 and 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quill et al in view of Chau et al (US 2011/0137397).
Under an alternative embodiment of Quill et al:
Claim 105. Quill et al discloses a heart valve repair device (100), comprising: a support (110) configured to extend through a native annulus of a native heart valve (Fig. 20; [0063]), wherein the support comprises an upstream portion (right side 112 as seen in Fig. 1) and a downstream portion (left side 114 as seen in Fig. 1) ([0068]); an annular expandable retainer (130 + 140) extending from the upstream portion of the support, wherein the annular expandable retainer comprises a C-shaped (each one of end loop on 140 in contact with spring 130) cross-section that is open inwardly (in Fig. 2, it can be seen the loop is not a closed circle, rather the end of the wire hooks back to form the loop and therefore creates a C-shape with the opening pointed inwardly; see annotated figure from claim 103) ([0068], [0069]).
Quill et al discloses an anchor may be included on the second downstream end 114 of the device to anchor the second end ([0064]) but fails to disclose and an arm extending from the downstream portion of the support, wherein the arm is configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support the arm has a first portion extending from the downstream portion of the support at a first angle and a second portion extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus.
However, in the same field of endeavor, Chau et al teaches a heart valve repair device (1012), comprising a support (1022) having an upstream portion (top portion of main body 1022 of Fig. 42) and a downstream portion (bottom portion of main body 1022 in Fig. 42); an annular expandable retainer (1024) extending from the upstream portion of the support; and an arm (1050 + 1060) extending from the downstream portion of the support, wherein the arm is configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support, the arm has a first portion (the more vertical portion arrow 1050 is pointed to) extending from the downstream portion of the support at a first angle and a second portion (1060) extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus (Fig. 42; [0119], it can be seen the portion arrow 1050 is pointed to is substantially vertical in relation to the main body 1022 and thus at a smaller first angle than portion 1060 which is described as bending “radially outward” and therefore extends at a greater second angle than the first angle).
Therefore, in light of Quill’s disclosure of the desire to add anchors to the downstream end, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Quill et al to include the arm having a first and second portion and angle configuration as claimed based upon teachings of Chau et al since such an arm allows for a greater amount of the native leaflet to be trapped or sandwich between the arm and support, thereby reducing paravalvular leakage and improving retention of the device ([0119]).
Claim 117. Quill et al discloses a medical system (300; Figs. 3-17) for repairing a native heart valve (406) of a patient (Figs. 19, 20), the system comprising: a delivery catheter (350) extending from a proximal portion (362) controllable by a clinician to a distal portion (E) introducible into a vasculature of a patient ([0077]-[0080]); and a heart valve repair device (100), comprising: a support (110) configured to extend through a native annulus of a native heart valve (Fig. 20; [0063]), wherein the support comprises an upstream portion (right side 112 as seen in Fig. 1) and a downstream portion (left side 114 as seen in Fig. 1) ([0068]); an annular expandable retainer (130 + 140) extending from the upstream portion of the support, wherein the annular expandable retainer comprises a C-shaped (each one of end loop on 140 in contact with spring 130) cross-section that is open inwardly (in Fig. 2, it can be seen the loop is not a closed circle, rather the end of the wire hooks back to form the loop and therefore creates a C-shape with the opening pointed inwardly; see annotated figure from claim 103) ([0068], [0069]); wherein the delivery catheter is configured to deploy the heart valve repair device in a delivery configuration (Fig. 5) at the native annulus of the native heart valve when the heart valve repair device is in a delivery configuration ([0083]), wherein, when in an expanded configuration (Figs. 15-17), the annular expandable retainer is configured to engage an inward-facing surface (atrial surface is being interpreted as the inward-facing surface as the mitral valve extends downward to allow flow from the atrium into the ventricle as is known in the art, therefore the atrial surface points downward and inward when the valve is opened to allow blood flow) of the native annulus and the support is configured to engage an inward facing surface of the leaflet downstream of the annulus ([0063], the upstream portion of support 110 including spring 130 is implanted on the atrial side of the mitral valve annulus with the remainder of support 110 extending through the annulus and thus capable of engaging the remainder of the inward facing surface of the leaflet downstream of the annulus).
Quill et al discloses an anchor may be included on the second downstream end 114 of the device to anchor the second end ([0064]) but fails to disclose and an arm extending from the downstream portion of the support, wherein the arm is configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support, the arm has a first portion extending from the downstream portion of the support at a first angle and a second portion extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus.
However, in the same field of endeavor, Chau et al teaches a heart valve repair device (1012), comprising a support (1022) having an upstream portion (top portion of main body 1022 of Fig. 42) and a downstream portion (bottom portion of main body 1022 in Fig. 42); an annular expandable retainer (1024) extending from the upstream portion of the support; and an arm (1050 + 1060) extending from the downstream portion of the support, wherein the arm is configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support the arm has a first portion (the more vertical portion arrow 1050 is pointed to) extending from the downstream portion of the support at a first angle and a second portion (1060) extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus (Fig. 42; [0119], it can be seen the portion arrow 1050 is pointed to is substantially vertical in relation to the main body 1022 and thus at a smaller first angle than portion 1060 which is described as bending “radially outward” and therefore extends at a greater second angle than the first angle).
Therefore, in light of Quill’s disclosure of the desire to add anchors to the downstream end, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Quill et al to include the arm having a first and second portion and angle configuration as claimed based upon teachings of Chau et al since such an arm allows for a greater amount of the native leaflet to be trapped or sandwich between the arm and support, thereby reducing paravalvular leakage and improving retention of the device ([0119]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 103-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 9, 763,780 in view of Chau et al.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claim in other respects.
Claims 103, 105, and 107 of the instant application add an additional feature of a plurality of arms extending from the downstream portion of the support, wherein the arms are configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support; wherein the arms have a first portion extending from the downstream portion of the support at a first angle and a second portion extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus absent from the patent claims.  
However, in the same field of endeavor, Chau et al teaches a heart valve repair device (1012), comprising a support (1022) having an upstream portion (top portion of main body 1022 of Fig. 42) and a downstream portion (bottom portion of main body 1022 in Fig. 42); an annular expandable retainer (1024) extending from the upstream portion of the support; and a plurality of arms (1050 + 1060) extending from the downstream portion of the support, wherein the arms are configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support, the arms have a first portion (the more vertical portion arrow 1050 is pointed to) extending from the downstream portion of the support at a first angle and a second portion (1060) extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus (Fig. 42; [0119], it can be seen the portion arrow 1050 is pointed to is substantially vertical in relation to the main body 1022 and thus at a smaller first angle than portion 1060 which is described as bending “radially outward” and therefore extends at a greater second angle than the first angle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the patent claims to include a plurality of arms having a first and second portion and angle configuration as claimed based upon teachings of Chau et al since such an arm allows for a greater amount of the native leaflet to be trapped or sandwich between the arm and support, thereby reducing paravalvular leakage and improving retention of the device ([0119]).
	
Claims 114-119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 9, 763,780 in view of Chau et al and Quill et al.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of the patent claim in other respects.
Claims 114, 117 and 119 of the instant application add an additional feature of a plurality of arms extending from the downstream portion of the support, wherein the arms are configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support; wherein the arms have a first portion extending from the downstream portion of the support at a first angle and a second portion extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus absent from the patent claims.  
However, in the same field of endeavor, Chau et al teaches a heart valve repair device (1012), comprising a support (1022) having an upstream portion (top portion of main body 1022 of Fig. 42) and a downstream portion (bottom portion of main body 1022 in Fig. 42); an annular expandable retainer (1024) extending from the upstream portion of the support; and a plurality of arms (1050 + 1060) extending from the downstream portion of the support, wherein the arms are configured to reach behind a leaflet of the native heart valve and sandwich the leaflet between the arm and the support, the arms have a first portion (the more vertical portion arrow 1050 is pointed to) extending from the downstream portion of the support at a first angle and a second portion (1060) extending from the first portion at a second angle greater than the first angle, wherein the second portion is configured to engage tissue at a sub-annular area of the native annulus (Fig. 42; [0119], it can be seen the portion arrow 1050 is pointed to is substantially vertical in relation to the main body 1022 and thus at a smaller first angle than portion 1060 which is described as bending “radially outward” and therefore extends at a greater second angle than the first angle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the patent claims to include a plurality of arms having a first and second portion and angle configuration as claimed based upon teachings of Chau et al since such an arm allows for a greater amount of the native leaflet to be trapped or sandwich between the arm and support, thereby reducing paravalvular leakage and improving retention of the device ([0119]).
Claim 114 of the instant application adds an additional feature of the heart valve repair device being a part of a medical system comprising: a delivery catheter extending from a proximal portion controllable by a clinician to a distal portion introducible into a vasculature of a patient; wherein the delivery catheter is configured to deploy the heart valve repair device in a delivery configuration at the native annulus of the native heart valve when the heart valve repair device is in a delivery configuration, wherein, when in an expanded configuration, the annular expandable retainer is configured to engage an inward-facing surface of the native annulus and the support is configured to engage an inward facing surface of the leaflet downstream of the annulus, and wherein the arm, when in the expanded configuration, is configured to extend behind the leaflet to sandwich the leaflet between the arm and the support.
However, in the same field of endeavor, Quill et al teaches a medical system (300; Figs. 3-17) for repairing a native heart valve (406) of a patient (Figs. 19, 20), the system comprising: a delivery catheter (350) extending from a proximal portion (362) controllable by a clinician to a distal portion (E) introducible into a vasculature of a patient ([0077]-[0080]); and a heart valve repair device (100), comprising: a support (110) configured to extend through a native annulus of a native heart valve (Fig. 20; [0063]), wherein the support comprises an upstream portion (right side 112 as seen in Fig. 1) and a downstream portion (left side 114 as seen in Fig. 1) ([0068]); an annular expandable retainer (130 + 140) extending from the upstream portion of the support, wherein the annular expandable retainer comprises a C-shaped (each one of end loop on 140 in contact with spring 130) cross-section that is open inwardly (in Fig. 2, it can be seen the loop is not a closed circle, rather the end of the wire hooks back to form the loop and therefore creates a C-shape with the opening pointed inwardly; see annotated figure from claim 103) ([0068], [0069]); wherein the delivery catheter is configured to deploy the heart valve repair device in a delivery configuration (Fig. 5) at the native annulus of the native heart valve when the heart valve repair device is in a delivery configuration ([0083]), wherein, when in an expanded configuration (Figs. 15-17), the annular expandable retainer is configured to engage an inward-facing surface (atrial surface is being interpreted as the inward-facing surface as the mitral valve extends downward to allow flow from the atrium into the ventricle as is known in the art, therefore the atrial surface points downward and inward when the valve is opened to allow blood flow) of the native annulus and the support is configured to engage an inward facing surface of the leaflet downstream of the annulus ([0063], the upstream portion of support 110 including spring 130 is implanted on the atrial side of the mitral valve annulus with the remainder of support 110 extending through the annulus and thus capable of engaging the remainder of the inward facing surface of the leaflet downstream of the annulus).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims to include the medical system comprising a delivery catheter with the configuration states as claimed based upon the teachings of Quill et al to provide a means for delivering the heart valve repair device in a low-profile state to minimally impact the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771